APPEAL OF THE JOHN HILTZ & SONS CO.John Hiltz & Sons Co. v. CommissionerDocket No. 5395.United States Board of Tax Appeals4 B.T.A. 989; 1926 BTA LEXIS 2112; September 24, 1926, Decided *2112 John Holt Richardson, Esq., for the petitioner.  M. N. Fisher, Esq., for the Commissioner.  PHILLIPS *989  PHILLIPS: Taxpayer appeals from the determination of a deficiency of $4,211.27, income and profits tax for 1919, alleging that the Commissioner erred in determining the March 1, 1913, value of certain property sold during the year.  FINDINGS OF FACT.  The taxpayer is a Maryland corporation with its principal office in Baltimore, and is engaged in the carpentry and building business.  In 1907 it acquired title to certain property in that city at a cost of less than $35,000.  The property was approximately 60 by 80 feet, was situated in the block bounded by Clay, Charles, Lexington and Little Shop streets, but had no frontage on any of those streets, access being obtained through two 12-foot alleys, one of which was owned by the taxpayer in 1913.  In 1913 it was renting a portion of this property for $700 annually and using the balance as its office, shop and warehouse.  In 1911 the taxpayer received an offer of $35,000 for the property.  The property was sold in 1919 for $50,000.  The Commissioner determined the March 1, 1913, value to be*2113  $35,000 and, after making adjustments for depreciation which are not questioned, computed a profit on that basis.  The deficiency is redetermined to be $4,211.27.  Order will be entered accordingly.